     Case: 3:19-cv-00254-MPM-JMV Doc #: 31 Filed: 09/24/20 1 of 5 PageID #: 85




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION

DOUGLAS D. RAGSDALE                                                                 PLAINTIFF

V.                                                                        NO: 3:19CV254-M-V

MISSISSIPPI STATE, ET AL.                                                       DEFENDANTS

                                            ORDER

       THIS CAUSE is before the Court on the State of Mississippi and Mickey Mallette’s

motion to dismiss [10]. This Court has reviewed the motion, along with relevant authorities

and is now prepared to rule.

                                     Factual Background

       On November 12, 2019 Douglas Ragsdale commenced this action by filing his

complaint against the State of Mississippi, Mickey Mallette an Assistant District Attorney,

Gage Vance a Lafayette County Narcotics Agent, and Lafayette County, Mississippi.

Lafayette County was never served.

       In his complaint, Ragsdale alleges that on September 20, 2016 the Lafayette County

Narcotics Unit and the Lafayette County Sheriff entered and searched a Como, MS home that

he and several others were in without a warrant. [1] After the search, the plaintiff and another,

Detrone Ragsdale, were arrested and taken to the Lafayette County Detention Center. [1]

Ragsdale further alleges that five months passed before he was arraigned. [1] In those five

months, Gage Vance applied for and was granted two additional warrants without probable

cause. [1] It is unclear to the Court what type of warrants were issued, as the plaintiff referred

to them as “body warrants” and the defendants were silent on the issue. After the indictment

and arraignment, Ragsdale requested discovery from the State, and was not given it. [1] Then,


                                               1
     Case: 3:19-cv-00254-MPM-JMV Doc #: 31 Filed: 09/24/20 2 of 5 PageID #: 86




suddenly on October 4, 2019, the case against Ragsdale was dismissed.

                                           Discussion

        A Rule 12(b)(1) motion allows a party to challenge the Court’s subject matter

jurisdiction over a case. “[A] factual attack under Rule 12(b)(1) may occur at any stage of the

proceedings, and plaintiff bears the burden of proof that jurisdiction does in fact exist.” Hays

v. LaForge, 113 F.Supp. 883, 889 (N.D. Miss. 2015).

       The Fifth Circuit has stated:

               A case is properly dismissed for lack of subject matter
               jurisdiction when the court lacks the statutory or constitutional
               power to adjudicate the case. In considering a challenge to
               subject matter jurisdiction, the district court is free to weigh the
               evidence and resolve factual disputes in order to satisfy itself
               that it has the power to hear the case. Thus, under Rule 12(b)(1),
               the district court can resolve disputed issues of fact to the extent
               necessary to determine jurisdiction[.]

Id. at 889-90; citing Smith v. Reg’l Transit Auth., 756 F.3d 340, 347 (5th Cir. 2014). More

specifically, the Fifth Circuit has clarified that in ruling on a Rule 12(b)(1) motion, a district

court “may rely on the (1) complaint alone, presuming allegations to be true; (2) the

complaint supplemented by undisputed facts; or (3) the complaint supplemented by

undisputed facts and by the Court’s resolution of disputed facts.” Hays v. LaForge, 113

F.Supp. 883, 890 (N.D. Miss. 2015); citing Freeman v. United States, 556 F.3d 326, 334 (5th

Cir. 2009).

I.     State of Mississippi

       In its motion to dismiss, the State of Mississippi (hereinafter, “the State”) contends

that it is entitled to sovereign immunity on the plaintiff’s 42 U.S.C §1983 suit.

       The Eleventh Amendment “strips courts of jurisdiction over claims against a state that

has not consented to suit.” Pierce v. Hearne Indep. Sch. Dist., 600 Fed.Appx. 194, 197 (5th


                                               2
      Case: 3:19-cv-00254-MPM-JMV Doc #: 31 Filed: 09/24/20 3 of 5 PageID #: 87




Cir. 2015). The Eleventh Amendment states, “[t]he judicial power of the United States shall

not be construed to extend to any suit in law or equity, commenced or prosecuted against one

of the United States by Citizens of another State, or by Citizens or Subjects of any Foreign

State.” U.S. Const. amend. XI. The Fifth Circuit has explicitly stated “Eleventh Amendment

immunity operates like a jurisdictional bar, depriving federal courts of the power to adjudicate

suits against a state.” Union Pac. R. Co. v. La. Pub. Serv. Comm’n, 662 F.3d 336, 340 (5th Cir.

2011).

         Even more specifically, “[t]he [Eleventh] amendment has been judicially construed to

bar federal jurisdiction over suits brought against a state by its own citizens, despite the

absence of language to that effect.” Hays v. LaForge, 113 F.Supp. 883, 891 (N.D. Miss.

2015). Simply stated, “[b]oth federal and state law claims are barred from being asserted

against a state in federal court.” Id.

         As such, all of the plaintiff’s claims against the State of Mississippi are barred by the

Eleventh Amendment and are due to be dismissed.

II.      Mickey Mallette

         The various Federal Courts of the United States have discussed at length whether

prosecutors enjoy qualified or absolute immunity to suit under 42 U.S.C. §1983. The Supreme

Court of the United States extended absolute immunity for §1983 claims to state prosecutors

in Imbler v. Pachtman, 424 U.S. 409 (1976). Notably, in Imbler, a criminal defendant whose

conviction was overturned; sued the prosecutor, police officers and a fingerprint expert,

alleging that they conspired to unlawfully charge and convict him. Id. at 415-16. The Supreme

Court ultimately concluded that “state prosecutors are absolutely immune from §1983

damages claims based on activities ‘intimately associated with the judicial phase of the



                                                3
    Case: 3:19-cv-00254-MPM-JMV Doc #: 31 Filed: 09/24/20 4 of 5 PageID #: 88




criminal process.” Id. at 430.

       This immunity goes so far as to include the decision to file or not file criminal charges,

and when to file them. Quinn v. Roach, 326 Fed.Appx. 280, 292 (5th Cir. 2009). In Quinn, the

District Attorney defendants waited fifteen months after the arrest to seek an indictment, and

the decision to do so was still covered by prosecutorial immunity. Id.

       In Ragsdale’s complaint, he alleges that five months passed between the arrest and

indictment; which is considerably less time than what was found to be within reason in the

Quinn case. As such this Court cannot find that the length of time between Ragsdale’s arrest

and indictment removes Mallette’s immunity from suit.

       In his response, Ragsdale makes several other specific allegations against Mallette

including that he “indicted Ragsdale without evidence of a crime,” “he indicted Ragsdale

without original warrant,” and that he “indicted Ragsdale without probable cause.” None of

these allegations, if presumed to be true, would affect Mallette’s immunity protections. How a

district attorney presents a case and what evidence a district attorney presents to a grand jury

when seeking an indictment are certainly two “activities intimately associated with the

judicial phase of the criminal process.” As such, this Court finds that the allegations regarding

what Mallette might have presented to the grand jury to get the indictment against Ragsdale

were within the protected activities of prosecutorial immunity.

       Ragsdale has not made any factual allegations in his complaint which would take

Mallette’s actions outside of activities “intimately associated with the judicial phase of the

criminal process.” As such, Mickey Mallette is entitled to prosecutorial immunity, and all

claims against him in this suit shall be dismissed.

       Further, while in his complaint and response to the motion to dismiss it appears that



                                               4
    Case: 3:19-cv-00254-MPM-JMV Doc #: 31 Filed: 09/24/20 5 of 5 PageID #: 89




Ragsdale is only making a claim against Mallette in his individual capacity, this Court finds it

necessary to clarify that a claim against Mallette in his official capacity would also be

dismissed. The Eleventh Amendment, as it is applied to bar claims against states, has also

been interpreted to bar suits against state agencies or officials for which monetary damages

would be recovered from state funds. Edelman v. Jordan, 415 U.S. 651, 663 (1974).

Specifically, Mississippi district attorney offices are primarily state-funded and as a result the

Fifth Circuit has specifically held that Mississippi district attorneys are state officials entitled

to Eleventh Amendment immunity. Chrissy F. by Medley v. Miss. Dep’t of Pub. Welfare, 925

F.2d 844, 849 (5th Cir. 1999). As such, Mickey Mallette in his official capacity is also entitled

to dismissal.

       The State of Mississippi enjoys sovereign immunity from suit under the Eleventh

Amendment. Mickey Mallette is entitled to prosecutorial immunity from suit as an individual

and Eleventh Amendment protection in his official capacity. As such, the defendants’ motion

to dismiss is GRANTED, and all claims against the State of Mississippi and Mickey Mallette

shall be dismissed with prejudice.

       IT IS SO ORDERED AND ADJUGED this 24th day of September 2020.


                                               /s/ Michael P. Mills____________________
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI




                                                5
